Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 10/15/2019 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11 are pending, of which claims 3,4,5,9,11 were amended.

Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claim 1, the most related prior art is JP 2015-027651 (herein known as ISHIZUKA).  

With regard to claim 1, ISHIZUKA teaches a spiral-wound type gas separation membrane element comprising:, especially at abstract, claim 8
a central tube 12, especially at para 150, fig 6
a laminate 14 wound around the central tube, especially at para 150, fig 1,6
wherein the laminate includes at least one structure where a feed-side flow path member 24, a gas separation membrane 20a, and a permeate-side flow path member 26 are superimposed in this order, especially at para 150, fig 1,6

the gas separation membrane is a membrane where a hydrophilic resin composition layer 20a, a porous layer 20b, are superimposed in this order, especially at para 56,102,150, fig 1,6
ISHIZUKA fails to teach the claim as a whole, and most notably the portion(s): “the permeate-side surface layer faces the permeate-side flow path member and has a Young's modulus of 20 MPa to 400 MPa.”


Regarding instant claims 2,3,4,5,6,7,8,9,10,11, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776